United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1629
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                            Richard Darnell Robinson

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                  ____________

                          Submitted: September 3, 2021
                            Filed: September 9, 2021
                                 [Unpublished]
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Richard Robinson appeals the sentence the district court1 imposed after he
plead guilty to a firearm offense. His counsel has moved to withdraw and has filed

      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence.

       After careful review, we conclude that the district court did not abuse its
discretion in sentencing Robinson, as there was no indication that it overlooked a
relevant 18 U.S.C. § 3553(a) factor, or committed a clear error of judgment in
weighing relevant factors, see United States v. Salazar-Aleman, 741 F.3d 878, 881
(8th Cir. 2013) (standard of review); and the sentence was within the United States
Sentencing Guidelines Manual range, see United States v. Callaway, 762 F.3d 754,
760 (8th Cir. 2014) (“A sentence which falls within the guideline range is presumed
to be reasonable[.]”). Furthermore, having independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal.
Accordingly, we affirm and grant counsel’s motion to withdraw.
                        ______________________________




                                        -2-